DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1, 3, 4, 6-8 and 16) in the reply filed on February 17, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Since claims 2 and 25-29 are species of claims 1, 3, 4 and 6-8, they are being examined together with the elected claims.
Claims 9, 10, 12, 13, 15 and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 17, 2021.
Claims 1-4, 6-8, 16 and 25-29 are under consideration.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on November 19, 2018 and March 13, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because axes’ labels in Figures 7, 8, 10 and 11 are too small to be legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 
Specification
The use of the terms PrimeScript™, RNasin®, SUPERase.In™, SuperScript™, PrimeStar®, KAPA HiFi™, Agencourt® AMPURE, Qubit™ and NEXTERA® XTwhich are trade names or a marks used in commerce, has been noted in this application (the names do not contain the trademark symbols in the specification). The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
These terms are present in paragraphs [0389], [0392], [0409], [0415]-[0417], [0423] and [0428]-[0431].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7 and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 2 and 25-29 are rejected in claim 2. Claim 2 is indefinite over the recitation of “A method of producing a nucleic acid sample for analyzing a repertoire of variable regions of T cell receptors (TCR) or B cell receptors (BCR) of a subject, the method comprising the step of (1) providing a nucleic acid sample comprising a nucleic acid sequence of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) amplified from an RNA obtained from the subject…”. It is not clear whether the two nucleic acid samples (underlined) recited in the claim are the same or different.
B) Claim 3 is indefinite over the recitation of “…nucleic acid sample has been amplified in an unbiased manner…”. The term "unbiased" is a relative term which renders the claim indefinite.  The term "unbiased" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
C) Claim 4 is indefinite because it is not clear whether the anchor oligonucleotide primer is to be present in the amplification reaction or not.
D) Claim 7 is indefinite over the recitation of “…the modified oligonucleotide primer has one or more complementary regions on a sequence of the same modified oligonucleotide primer, and has a turn structure by the complementary regions or comprises a thermolabile modifying group before initial thermal denaturation of PCR”. It is not clear whether the thermolabile modifying group is a part of the claimed secondary structure or whether it is an alternative to the claimed secondary structure.
E) Claim 25 is indefinite over the recitation of “…nucleic acid sample”. Since claim 2, from which claim 25 depends, refers to two nucleic acid samples, it is not clear which one has been amplified in an unbiased manner.
F) Claim 25 is indefinite over the recitation of “…nucleic acid sample has been amplified in an unbiased manner…”. The term "unbiased" is a relative term which renders the claim indefinite.  The term "unbiased" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
G) Claim 26 is indefinite because it is not clear whether the anchor oligonucleotide primer is to be present in the amplification reaction or not.
H) Claim 28 is indefinite over the recitation of “…the modified oligonucleotide primer has one or more complementary regions on a sequence of the same modified oligonucleotide primer, and has a turn structure by the complementary regions or comprises a thermolabile modifying group before initial thermal denaturation of PCR”. It is not clear whether the thermolabile modifying group is a part of the claimed secondary structure or whether it is an alternative to the claimed secondary structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8, 25, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Takara Clontech Tech Note “A SMARTer Approach to T-Cell Receptor Profiling” (pp. 1-14, 2015) and Shum et al. (The Glen Report, vol. 21, pp. 1-6, 2009; cited in the IDS).
A) Claims 1 and 2 are considered together in claim 1, since claim 1 is a specie of claim 2.
Regarding claims 1 and 2, Takara Clontech Tech Note teaches a method method of analyzing a repertoire of variable regions of T cell receptors (TCR) or B cell receptors (BCR) of a subject, comprising the steps of: 
(1) providing a nucleic acid sample comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) amplified from an RNA obtained from the subject (Fig. 2; page 4, paragraphs 2-4; page 13, second paragraph); 
(2) determining the nucleic acid sequences contained in the nucleic acid sample (page 6, second paragraph; page 13, fourth paragraph); and 
(3) calculating a frequency of appearance of each gene or a combination thereof based on the determined nucleic acid sequences to derive a TCR or BCR repertoire of the subject (page 7, last paragraph; page 8, first paragraph; page 9, second and third paragraph; page 10, first paragraph; page 13, fifth paragraph);
wherein step (1) comprises the steps of: 
a) mixing an RNA obtained from the subject, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) (Fig. 2; page 4, second and third paragraph; where the second strand cDNA is synthesized in a separate reaction); and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to provide the nucleic acid sample comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) (Fig. 2; page 4, third paragraph); 
wherein the reagent required for template switching comprises a template switching oligonucleotide (Fig. 2), and 
wherein the regent required for a polymerase chain reaction comprises a primer specific to a C region of the TCR or the BCR (Fig. 2).
Regarding claims 3 and 25, Takara Clontech Tech Note teaches unbiased amplification (page 1, first paragraph).
Regarding claims 4 and 26, Takara Clontech Tech Note teaches an anchor oligonucleotide primer (Fig. 2).
B) Takara Clontech Tech Note does not teach using a blocked primer for cDNA second strand synthesis.
C) Regarding claims 1, 2, 7 and 28, Shum et al. teach using primers with thermolabile modifying groups in one-step RT-PCR reactions (page 4, paragraphs 3-7; page 5, first paragraph).
Regarding claims 8 and 29, since the unblocked second-strand generating primers would be present together with the original RT primer, they would be inherently used by reverse transcriptase for production of first-strand cDNA.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the thermolabile blocked primers of Shum et al. in the method of T-cell receptor repertoire analysis of the Takara Clontech Tech Note. The motivation to do so is provided by Shum et al. (page 4, third paragraph; page 4, last paragraph; page 5, first paragraph):
“…The typical RT-PCR reaction consists of a two-step protocol that involves a lower temperature reverse transcription step followed by an elevated temperature PCR step (10). The extra manipulation procedures inherent to a two-step protocol can introduce opportunities for contamination. A one-step RT-PCR protocol provides a streamlined, high-throughput technique that reduces the chances of contamination (11). Another advantage for a one-step protocol is that replicates will repeat both the reverse transcription and the PCR step. However, one-step RT-PCR is not without its own inherent problems. In many cases one-step RT-PCR reactions are not as sensitive as two-step (12,13). The lack of sensitivity is likely a result of reverse transcriptase (14) or DNA polymerase (15) mediated extension of primers to form primer-dimer and/or non-specific products at the less stringent temperatures of reverse transcription. To improve the sensitivity and specificity of RT-PCR, inhibition of such primer extension at lower temperatures is required. One approach to improving the specificity of one-step RT-PCR is to employ CleanAmp™ Primers. By introducing a CleanAmp™ Primer pair, only the RT primer can elongate during reverse transcription. This reduces lower-temperature, non-specific amplicon formation from extension of PCR primers. At higher temperature, the CleanAmp™ Primers are activated, allowing for greater specificity of primer extension during PCR. CleanAmp™ Primers provide a solution to non-specific amplifications and also enable other more universal RT priming methods for applications such as multiplex one-step RT-PCR.”
“This unique thermolabile modification protects PCR primers from extension during the RT step until thermally activated in the PCR step, thereby reducing non-specific product formation in one-step RT-PCR protocols. Non-Hot Start DNA polymerases, such as Taq DNA polymerase, and standard reverse transcriptases, such as M-MLV reverse transcriptase, are recommended. There is no need to use more expensive modified DNA polymerases or RT enzymes. Furthermore, poly dT18 or random primers can be employed during the cDNA synthesis steps as opposed to a gene-specific primer. This universal priming method allows for multiplex one-step RT-PCR reactions. This is also a key advantage of CleanAmp™ Primers because other one-step RT-PCR kits do not recommend the use of poly dT18 or random primers. In summary, CleanAmp™ Precision Primers are a significant improvement over unmodified primers when used in one-step RT PCR.”
Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to include the blocked primers of Shum et al. in order to simplify the RT-PCR reaction to a one-step protocol which reduces chances of contamination.
Claims 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takara Clontech Tech Note “A SMARTer Approach to T-Cell Receptor Profiling” (pp. 1-14, 2015) and Shum et al. (The Glen Report, vol. 21, pp. 1-6, 2009; cited in the IDS) as applied to claims 1 and 2 above, and further in view of Affymetrix One-Step RT-PCR Kit (pp. 1-23, 2014).
A) Regarding claims 6 and 27, Shum et al. teach a 2:1 ratio of reverse-transcription primer to modified primers and 500 nM of modified primers (Fig. 8 and 9), but do not teach 1:10 reverse transcription to cDNA primers ratio.
B) Regarding claim 6 and 27, Affymetrix kit brochure teaches that primer concentrations in the one-step RT-PCR method can be adjusted depending on the amount of input target RNA and the length of the amplicons (page 4; page 6, Fig. 3; page 12, last paragraph; page 13, first paragraph; page 16, second paragraph (Nonspecific bands…)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the primer concentrations in the method of Takara Clontech Tech Note and Shum et al. as suggested by Affymetrix One-Step RT-PCR Kit. As noted in In re Aller, 105 USPQ 233 at 235,
		More particularly, where the general conditions
		of a claim are disclosed in the prior art, it is
		not inventive to discover the optimum or workable
		ranges by routine experimentation.

Routine optimization is not considered inventive and no evidence has been presented that the selection of specific primer concentrations or ratios was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takara Clontech Tech Note “A SMARTer Approach to T-Cell Receptor Profiling” (pp. 1-14, 2015) and Shum et al. (The Glen Report, vol. 21, pp. 1-6, 2009; cited in the IDS) as applied to claim 1 above, and further in view of Bolotin et al. (Nature Methods, vol. 12, pp. 380-381 plus supplementary material, pp. 1-14, 2015) and Calis et al. (Trends in Immunol., vol. 35, pp. 581-590, 2014).
A) Regarding claim 16, Takara Clontech Tech Note teaches subjecting cDNA to two rounds of PCR, using two anchor primers and two TCR C-region specific primers with additional sequences required for sequencing and immonilization on a substrate in the Illumina sequencing protocol (Fig. 2; page 4, third and fourth paragraph).
Regarding claim 16, steps (3-1)-(3-4) and (3-6), Takara Clontech Tech Note teaches determining frequencies of clonotypes (page 8, first paragraph; Fig. 4; page 9, last paragraph; page 10, first paragraph; Fig. 6; page 13, last paragraph) using MiXCR software package of Bolotin et al.
As evidenced by Bolotin et al., the software aligns sequences of V, D, J and C regions with a database of such regions and extracts CDRs from the alignments (page 380, second and third paragraph; page 381, first paragraph; Fig. 1; supplemental material pp. 1-4; Supplementary Table 1).
B) Takara Clontech Tech Note does not teach translating the nucleic acid sequence of the D region into an amino acid sequence.
C) Regarding claim 16 (3-5), Calis et al. teach that methods of characterizing immune repertoire by sequencing involve comparing CDR3 sequences either in their nucleic acid or amino acid forms (page 583, second paragraph; page 585. Box 1; page 586, second and third paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the amino acid sequences of the D-region as suggested by Calis et al. in the method of analyzing TCR or BCR repertoires of a subject of Takara Clontech Tech Note, Shum et al. and Bolotin et al. to estimate the diversity index of the repertoire and compare the sequences between different individuals.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8 and 25-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7 and 19-22 of copending Application No. 16/309,884 in view of Takara Clontech Tech Note “A SMARTer Approach to T-Cell Receptor Profiling” (pp. 1-14, 2015).
A) Specifically, claim 1 of the instant application is drawn to a is drawn to a method of analyzing a repertoire of variable regions of T cell receptors (TCR) or B cell receptors (BCR) of a subject, comprising the steps of:
(1) providing a nucleic acid sample comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) amplified from an RNA obtained from the subject; 
(2) determining the nucleic acid sequences contained in the nucleic acid sample; and 
(3) calculating a frequency of appearance of each gene or a combination thereof based on the determined nucleic acid sequences to derive a TCR or BCR repertoire of the subject; 
wherein step (1) comprises the steps of: 
a) mixing an RNA obtained from the subject, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to provide the nucleic acid sample comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); 
wherein the reagent required for template switching comprises a template switching oligonucleotide, and wherein the regent required for a polymerase chain reaction comprises a primer specific to a C region of the TCR or the BCR, wherein the primer specific to a C region is a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b).
Claim 2 of the instant application is drawn to a method of producing a nucleic acid sample for analyzing a repertoire of variable regions of T cell receptors (TCR) or B cell receptors (BCR) of a subject, the method comprising the step of 
(1) providing a nucleic acid sample comprising a nucleic acid sequence of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) amplified from an RNA obtained from the subject, step (1) comprising the steps of: 
a) mixing an RNA obtained from the subject, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to provide the nucleic acid sample comprising a nucleic acid sequence of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); 
wherein the reagent required for template switching comprises a template switching oligonucleotide, and wherein the regent required for a polymerase chain reaction comprises a primer specific to a C region of the TCR or the BCR, wherein the primer specific to a C region is a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b).
Claim 1 of the ‘884 application is drawn to a method of amplifying at least a part of a region of a target RNA, the method comprising the steps of: 
a) mixing the target RNA, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising a nucleic acid sequence corresponding to the target RNA and a template switching oligonucleotide; and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to amplify at least a part of a region of the cDNA; 
wherein the reagent required for a polymerase chain reaction comprises a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b).
Claim 2 of the ‘884 application is drawn to a method of producing a nucleic acid sample that is amplified based on at least a part of a region of a target RNA, the method comprising the steps of: 
a) mixing the target RNA, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising a nucleic acid sequence corresponding to the target RNA and a template switching oligonucleotide; and
 b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs; 
wherein the reagent required for a polymerase chain reaction comprises a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b).
B) Claims of the ‘884 application do not teach determination of the TCR repertoire or amplification or RT-PCR of TCR or BCR sequences.
C) Regarding claims 1 and 2, Takara Clontech Tech Note teaches a method method of analyzing a repertoire of variable regions of T cell receptors (TCR) or B cell receptors (BCR) of a subject, comprising the steps of: 
(1) providing a nucleic acid sample comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) amplified from an RNA obtained from the subject (Fig. 2; page 4, paragraphs 2-4; page 13, second paragraph); 
(2) determining the nucleic acid sequences contained in the nucleic acid sample (page 6, second paragraph; page 13, fourth paragraph); and 
(3) calculating a frequency of appearance of each gene or a combination thereof based on the determined nucleic acid sequences to derive a TCR or BCR repertoire of the subject (page 7, last paragraph; page 8, first paragraph; page 9, second and third paragraph; page 10, first paragraph; page 13, fifth paragraph);
wherein step (1) comprises the steps of: 
a) mixing an RNA obtained from the subject, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) (Fig. 2; page 4, second and third paragraph; where the second strand cDNA is synthesized in a separate reaction); and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to provide the nucleic acid sample comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) (Fig. 2; page 4, third paragraph); 
wherein the reagent required for template switching comprises a template switching oligonucleotide (Fig. 2), and 
wherein the regent required for a polymerase chain reaction comprises a primer specific to a C region of the TCR or the BCR (Fig. 2).
Regarding claims 3 and 25, Takara Clontech Tech Note teaches unbiased amplification (page 1, first paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Takara Clontech Tech Note with the method of mRNA amplification of the claims of the ‘884 application. The motivation to do so is provided by Takara Clontech Tech Note (page 3, second and third paragraph; page 4, first paragraph):
“High-throughput TCR profiling experiments have already yielded fundamental insights regarding Tcell development and TCR repertoire diversity (Calis and Rosenberg, 2014; Woodsworth et al., 2013). For example, these approaches have demonstrated that TCR variation does not determine Tcell fate (Wang et al., 2010), and that there is considerable overlap in the population at large for socalled "public TCRs" or "public clones", which occur much more frequently than would be expected by chance (Robins et al., 2010). Sampling of different populations has revealed that TCR repertoire diversity declines linearly with age, and is significantly reduced in patients suffering from autoimmune diseases or cancer, relative to healthy individuals (Britanova et al., 2014; Sherwood et al., 2013; Klarenbeek et al., 2012).
In the clinic, TCR profiling has been used to analyze the recovery of the immune system in patients who have undergone hematopoietic stem cell transplants (HSCT), and to compare the efficacy of approaches aimed at accelerating this process (Van Heijst et al., 2013). Looking to the future, high-throughput TCR profiling holds tremendous promise as both a diagnostic tool, and as a means for developing new therapeutics and treatment modalities (Calis and Rosenberg, 2014; Woodsworth et al., 2013). For example, TCR repertoire analysis could be used to evaluate a candidate vaccine's capacity to trigger a protective immune response.”

“Here we present the SMARTer Human TCR a/b Profiling Kit (Clontech Cat. Nos. 635014, 635015, 635016), a high-throughput method for TCR mRNA profiling that leverages SMART (Switching Mechanism at the 5′ end of RNA Template) technology and sem-inested PCR to fully capture and amplify variable regions of TCRα and TCRβ subunits and prepare libraries for sequencing on Illumina® platforms. The unparalleled sensitivity afforded by this approach allows for the detection of low-abundance TCR variants from small sample inputs of human peripheral blood RNA or purified human T cells, and the avoidance of multiplex PCR minimizes the likelihood of sample misrepresentation due to amplification biases. The ability to easily and reliably obtain comprehensive portraits of human T-cell repertoires will accelerate the fulfillment of basic and applied research objectives and could provide a basis for the development of novel clinical diagnostic solutions.”
	Claims 4, 26, 6, 27, 7, 28, 8 and 29 are obvious over claims 3, 5, 6 and 7, respectively, of the ‘884 application in view of Takara Clontech Tech note.

This is a provisional nonstatutory double patenting rejection.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7 and 19-22 of copending Application No. 16/309,884 in view of Takara Clontech Tech Note “A SMARTer Approach to T-Cell Receptor Profiling” (pp. 1-14, 2015), as applied to claim 1 above, and further in view of Bolotin et al. (Nature Methods, vol. 12, pp. 380-381 plus supplementary material, pp. 1-14, 2015) and Calis et al. (Trends in Immunol., vol. 35, pp. 581-590, 2014).
A) Claims of the ‘884 application do not teach the method steps of claim 16.
B) Regarding claim 16, Takara Clontech Tech Note teaches subjecting cDNA to two rounds of PCR, using two anchor primers and two TCR C-region specific primers with additional sequences required for sequencing and immonilization on a substrate in the Illumina sequencing protocol (Fig. 2; page 4, third and fourth paragraph).
Regarding claim 16, steps (3-1)-(3-4) and (3-6), Takara Clontech Tech Note teaches determining frequencies of clonotypes (page 8, first paragraph; Fig. 4; page 9, last paragraph; page 10, first paragraph; Fig. 6; page 13, last paragraph) using MiXCR software package of Bolotin et al.
As evidenced by Bolotin et al., the software aligns sequences of V, D, J and C regions with a database of such regions and extracts CDRs from the alignments (page 380, second and third paragraph; page 381, first paragraph; Fig. 1; supplemental material pp. 1-4; Supplementary Table 1).
C) Takara Clontech Tech Note does not teach translating the nucleic acid sequence of the D region into an amino acid sequence.
D) Regarding claim 16 (3-5), Calis et al. teach that methods of characterizing immune repertoire by sequencing involve comparing CDR3 sequences either in their nucleic acid or amino acid forms (page 583, second paragraph; page 585. Box 1; page 586, second and third paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the amino acid sequences of the D-region as suggested by Calis et al. in the method of analyzing TCR or BCR repertoires of a subject of the claims of the ‘884 application, Takara Clontech Tech Note and Bolotin et al. to estimate the diversity index of the repertoire and compare the sequences between different individuals.
This is a provisional nonstatutory double patenting rejection
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                            March 9, 2021